Citation Nr: 9925520	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to service connection for arthritis, bursitis 
of the left knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

4.  Entitlement to service connection for chronic sinus 
disorder, including polyps.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
April 1973, and from July 1973 to February 1993.  

This appeal was previously before the Board in April 1997, 
when the issues listed on the front page of this decision 
were remanded for additional development.  The case has been 
returned to the Board for further appellate consideration.  

A rating action in July 1973 denied service connection for 
residuals of right knee injury.  The veteran did not appeal, 
and the decision became final.  The veteran reentered service 
in July 1973, and when he filed his claim for disability 
benefits in July 1993, he made reference to knee injury in 
service, arthritis of both knees, and bursitis in the left 
knee.  A rating action in February 1995 denied service 
connection for arthritis of the right knee and arthritis and 
bursitis of the left knee.

Although the RO has considered the claim for service 
connection for a right knee disability on a de novo basis, 
the Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  In view of the Board's conclusion below, 
that new and material evidence has been submitted, the 
veteran is not prejudiced by the Board's consideration of 
this question in the first instance.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's representative in a May 16, 1995 memorandum, 
purported to enter a notice of disagreement (NOD) with 
multiple determination made in a February 1995 rating action, 
including the denials of service connection for 
arteriosclerosis to include right carotid artery disability, 
bilateral hallux valgus; and a wrist disability.  Of these 
issues, only that of entitlement to service connection for 
hallux valgus was considered in the February 1995 rating 
action.

In a memorandum dated June 9, 1995, the veteran's 
representative listed the numerous disorders for which 
service connection was sought, and reiterated the claims for 
service connection for arteriosclerosis, bilateral foot 
condition, exposure to asbestosis, and wrist disability, and 
included medical records to support the claims.  The 
representative requested that the memorandum be considered a 
NOD.  The February 1995 decision had denied entitlement to 
service connection for "asbestos exposure."

The RO, in a letter to the veteran dated June 21, 1995, 
requested information concerning the issues of generalized 
arteriosclerosis, wrist disability and hallux valgus.  In 
July 1995 the veteran submitted a list showing treatment for 
the claimed disorders.  There was no subsequent action by the 
RO.

The issues of service connection for arteriosclerosis, and 
wrist disability have not been made the subject of a formal 
rating action, and in light of the veteran's July 1995 list 
of treatment for these disorders, the claims are referred to 
the RO.  These issues have been open since June 1995, and the 
RO's attention is directed to these claims.  The Board also 
notes that the veteran may submit a notice of disagreement 
with the failure to adjudicate these claims.  Archbold v. 
Brown, 9 vet. App. 124 (1996).

The veteran has submitted a valid notice of disagreement with 
the denials of service connection for hallux valgus and 
asbestosis.  The RO has not issues a statement of the case in 
response to the notice of disagreement, and these issues must 
be remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process)  see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current left shoulder disability and active military service.

2.  Chronic left knee disability was not demonstrated in 
service, and there is no competent medical evidence of post-
service left knee disability related to active military 
service.

3.  Service connection for residuals of right knee injury was 
denied by rating action in July 1973; a timely appeal was not 
filed and this rating action became final.

4.  The evidence received subsequent to the July 1973 
decision, including additional service medical records 
documenting additional injuries to the right knee, is so 
significant that if must be considered in order to fairly 
decide the veteran's claim.

5.  There is no competent evidence of a nexus between any 
current right knee disability and active service.

6.  There is no competent evidence of a nexus between any 
current sinus disorder and active service.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for left 
shoulder arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 199).

2.  The appellant's claim for service connection for 
arthritis, bursitis of the left knee is not well grounded.  
38 U.S.C.A. § 5107(a).

3.  The July 1973 rating decision is final as to entitlement 
to service connection for residuals of right knee injury.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(b) (1998).

4.  The evidence received since the July 1973 rating decision 
is new and material and the claim for service connection for 
a right knee disability is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998)

4.  The appellant's claim for service connection for right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a).

5.  The appellant's claim for service connection for a 
chronic sinus disorder including polyps, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the appellant fails to submit 
a well-grounded claim, VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a). The 
appellant's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the appellant in developing evidence to 
include the situation in which a well-grounded claim has not 
been submitted.  Veterans Benefits Administration Manual M21- 
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1998).  The representative further contends that the 
M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and requests that the claim be remanded in order to 
fulfill this duty to assist.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well- 
grounded.  The veteran's representative has asserted that the 
Board cannot rely on the Court's decision in Meyer, because 
the Court relied on a flawed definition of the term "well 
grounded."  However, as has just been noted, the Board does 
not have the option of ignoring decisions of the Court.  

Further, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist a 
claimant in the absence of a well-grounded claim.  The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Morton v. West, No. 96-1517 (U.S. Vet. App. Jul. 14, 
1999); Bernard v Brown, 4 Vet. App. 384, 394 (1993).  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, VA has no duty to assist the appellant 
in developing his claims.


Left Shoulder

Factual Background

The Board notes that service medical records secured by the 
VA did not include records from July 1973 to October 1979, 
and from June 1983 to April 1987.

Service medical records do not reveal any recorded left 
shoulder injury or treatment.  Enlistment examination in 
November 1966 noted fracture of the right clavicle prior to 
service.  Physical examination for reenlistment in May 1987, 
enlistment examination in June 1988, and retirement 
examination in October 1992 do not show left shoulder 
disability.

When the veteran applied for disability benefits in July 
1993, he reported arthritic shoulder pain in December 1982.

VA general medical examination in March 1994 showed full 
range of motion of the extremities, and the pertinent 
impression was history of arthralgias of the joints.  
Orthopedic examination, also in March 1994, showed left 
shoulder flexion from zero to 175 degrees.  Internal and 
external rotation were from zero to 90 degrees, with 
abduction from zero to 135 degrees.  X-ray studies of the 
left shoulder showed no significant abnormality.  The 
pertinent impression was fibromyositis of the left shoulder.

Received in support of the veteran's claim in June 1995, were 
copies of service medical records, which noted in March 1983, 
mild tenderness over part of left shoulder but full range of 
motion and negative obvious joint dysfunction.  DJD 
(degenerative joint disease) of shoulders and knees was an 
impression, with no reference to X-ray studies.

When examined by the VA in August 1997, the veteran reported 
that X-ray studies of the left shoulder in the early 1970's 
showed an old fracture.  Physical examination showed no 
swelling, deformity, instability, nonunion, loose motion, 
atrophy, or malunion of the left shoulder.  Range of motion 
on the left showed flexion from zero to 144 degrees, internal 
rotation to 88 degrees, external rotation to 60 degrees, and 
abduction to 120 degrees.  X-ray studies of the left shoulder 
were normal.  The diagnosis was degenerative joint disease, 
left shoulder, with limitation of motion and function loss 
due to pain; pain is minor.  The examiner was specifically 
requested to provide an opinion as to whether any current 
left shoulder impairment was related to active service, and 
the examiner noted that the "left shoulder impairment is 
related to active service no more than normal aging of the 
joint would have been."  

An addendum to the above examination, in July 1998, noting 
the normal X-ray studies of the left shoulder in August 1997, 
amended the diagnosis to pain in the left shoulder, 
unsubstantiated by radiography.  

Analysis

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions within the competence 
of the person making the assertion must be accepted as true.  
Thus, the Board accepts the veteran's assertion that he 
injured his left shoulder in service, and the record shows 
complaints of arthritic pain and tenderness of the left 
shoulder in service.  For purposes of determining whether he 
has met his burden of meeting the second element of a well-
grounded claim, i.e. evidence that a disease or injury of the 
left shoulder perceptible to a lay party was present in 
service, he has met this condition.  Post-service X-ray 
studies, in 1994, and 1997 showed no degenerative changes in 
the left shoulder, or other objective manifestations of 
disability, to support the first element of a well-grounded 
claim.  Absent a competent diagnosis of arthritis, a claim 
for disability based on arthritis is not presumptively a 
well-grounded claim condition under 38 C.F.R. § 3.309(a).  
The record does show that the veteran was diagnosed with 
fibromyositis of the left shoulder in 1994.  fibromyalgia was 
identified in service, on examination in 1997, or the 
addendum to that examination in July 1998.  In any event, 
there is no evidence of a nexus between that diagnosis and 
any disease or injury in service.  There is also no medical 
evidence of a nexus between the veteran's reported in service 
left shoulder injury and arthritis pain, and tenderness, and 
any current disability.  The opinion in August 1997 did not 
relate any left shoulder impairment to military service, and 
the addendum in 1998 changed the left shoulder arthritis 
diagnosis to mere pain.  While the veteran is competent to 
report his symptoms, he is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his claims of 
medical causation are of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent evidence of a nexus between a current left shoulder 
disability and service the claim is not well grounded and 
must be denied.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).

Left Knee

Service medical records secured by the RO show that in May 
1983 information recorded during treatment for another 
medical problem was to the effect the veteran had a history 
of bilateral cartilage damage secondary to football and 
motorcycle injuries.  He had complaints of back and left knee 
pain in February 1990, with an assessment of bursitis of the 
left knee.  Retirement examination in October 1992 did not 
reveal any left knee disability.  Service medical records 
submitted by the veteran in June 1995 reveal that in February 
1983 the veteran requested the test results for arthritis of 
the knees.  In March 1983,there was an impression of DJD 
(degenerative joint disease) of shoulders and knees, with no 
reference to X-ray studies  In August 1984 it was noted that 
the veteran complained of mild diffuse joint pain and morning 
stiffness mostly in the knees and elbows.  There were no 
pertinent findings, including decrease in range of motion, 
and the observation was normal exam.  

When the veteran applied for disability benefits in July 
1993, he reported arthritic pain in the knees in 1982, and 
bursitis of the left knee in 1990.

VA general medical examination in March 1994 noted no knee 
impairment such as subluxation, lateral instability, 
nonunion, loose union or malunion.  Range of motion was from 
zero degrees of extension to 116 degrees of flexion.  X-ray 
studies of the knees showed no significant abnormality.  The 
diagnosis was degenerative joint disease , both knees.  

VA examination in August 1997 showed that the veteran walked 
well without a limp, cane, or appliance.  There was no 
swelling, deformity or other impairment of the left knee such 
as instability, loose motion, or atrophy.  Slight tenderness 
on pressure over the left patella was noted.  Left knee 
flexion was to 102 degrees, with extension to 180 degrees.  
X-ray studies showed no bony abnormality of the left knee.  
The diagnosis was degenerative joint disease of the left knee 
with limitation of motion and function loss due to pain, and 
the pain is minor.  The examiner was specifically requested 
to provide an opinion as to whether any current left knee 
impairment was related to active service, and it was opined 
by the examiner that current left knee impairment "is 
related to active service no more than normal aging of the 
joint would have been."

An addendum to the above examination, in July 1998, based on 
negative X-ray examination of the knee, was pain in the left 
knee, unsubstantiated by radiography.


Analysis

The veteran did complain of left knee pain in service and he 
was reported to have a history of cartilage damage, and 
bursitis (inflammation of a closed sac containing fluid found 
in areas subject to friction) of the left knee.  While this 
is sufficient to satisfy the second element of a well-
grounded claim, the only evidence of a current left knee 
disability is some limitation of motion in 1997, not shown 
when examined in 1994.  The diagnosis of degenerative joint 
disease of the left knee in 1994, and 1997 were not supported 
by contemporaneous X-ray studies of the left knee, and in 
fact a July 1998 addendum to the 1997 diagnosis, on the basis 
of negative X-ray studies of the left knee, changed the 
diagnosis for the left knee to merely knee pain.  Further, 
absent a competent diagnosis of arthritis, a claim for 
disability based on arthritis is not presumptively a well-
grounded claim condition under 38 C.F.R. § 3.309(a).  
However, even if the diagnosis of degenerative joint disease 
of the left knee was found to be defensible medically, the 
claim would still fall as it was not manifested to a 
compensable degree within a year after service, and there is 
no nexus between the knee pain complaint and bursitis in 
service, and any current disability.

The Board has considered whether the claimant can well ground 
the claim on the basis of chronicity or continuity of 
symptomatology.  No chronic knee disability was present in 
service.  the bursitis was an acute problem that was not 
found on separation examination in 1992.  While the claimant 
is competent to describe symptoms perceptible to a lay party, 
he is not competent to associate them with an underlying 
disability that is not perceptible to a lay party.  In this 
instance, no knee disability has been diagnosed that a lay 
party could perceive.  Accordingly, the claimant can not well 
ground his claim by virtue of chronicity or continuity of 
symptomatology.  Savage, supra.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced.  
Bernard and Meyer, supra.


Right Knee

The pertinent evidence of record at the time of the RO's July 
1973 rating decision was as follows:

Service medical records showed right leg injury following a 
motorcycle accident in August 1972, with findings of 
chondromalacia, right knee.  Examination for release from 
active duty in April 1973 was negative for any right knee 
disability, although the veteran did note having or having 
had knee problems.

The veteran's original application for disability benefits in 
April 1973 included a report of right knee injury in 1972.

The rating action in July 1973 denied service connection for 
residuals of right knee injury, on the basis that such a 
disability was not found on the last examination.  The 
veteran was so informed in August 1973, there was no appeal, 
and the determination became final.  

The evidence received subsequent to the July 1973 rating 
decision was as follows:

Service medical records after July 1973 show that in May 
1983, information recorded during treatment for another 
medical problem was to the effect the veteran had a history 
of bilateral cartilage damage secondary to football and 
motorcycle injuries.  There were no findings referable to the 
right knee.  He had complaints of knee pain and stiffness in 
1983 and 1984.  In January 1989 the veteran twisted the right 
knee playing baseball, and X-ray studies were negative.  
There were subsequent diagnoses of ligament sprain, strain, 
and a February follow-up noted fascia lateral strain.  
Physical examination in October 1992 showed no right knee 
disability.  

VA examination in March 1994 showed no swelling, deforming, 
subluxation, lateral instability, nonunion, loose union, or 
malunion of the right knee.  Right knee flexion was from zero 
degrees to 116 degrees.  X-ray studies of the knees revealed 
no significant abnormality.  The pertinent diagnosis was 
degenerative joint disease of both knees.

When examined by the VA in August 1997, again there were no 
objective clinical findings for the right knee, and flexion 
was from zero degrees to 126 degrees.  X-ray studies of the 
knees showed no bony abnormality.  There was no diagnosis 
referable to the right knee.  


Analysis

New and Material Evidence

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

In the instant case the evidence added to the record since 
the July 1973 decision includes additional service medical 
record showing injuries to the right knee, and post service 
examinations of the right knee.  This evidence is so 
significant that it must be considered in order to fairly 
adjudicate the veteran's claim.  Therefore, the subsequently 
received evidence is new and material, and the veteran's 
claim for service connection is reopened.

Well-Grounded Claim

In regard to this claim for VA benefits, the law requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Under the law and the decision of the 
court, it is the obligation of the appellant to come forth 
with such evidence.  Further, absent a competent diagnosis of 
arthritis, a claim for disability based on arthritis is not 
presumptively a well-grounded claim condition under 38 C.F.R. 
§ 3.309(a).

The only potentially competent evidence of current right knee 
disability consists of the diagnosis on the 1994 VA 
examination of arthritis of the right knee.  However, all 
findings on that examination, including the results of an X-
ray examination, were reported to be normal.  Since the 
examination findings were all within normal limits, and there 
were no clinical records of arthritis, the examiner could 
only have made his diagnosis on the basis of a history 
supplied by the veteran. An assessment based on an inaccurate 
history supplied by the veteran is of no probative value.  
See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also 
Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding 
that presumption of credibility of evidence did not arise as 
to medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).

Even if the unsubstantiated diagnosis of arthritis in 1994 
satisfied the first element of a well-grounded claim, the 
third element of a well grounded claim is not satisfied as 
there is no medical evidence of a relationship between the 
reported disability and service.

The veteran himself is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his statements 
as to matters of medical diagnosis and causation are of no 
probative value.  See Espiritu.  Likewise, while he is 
competent to describe symptoms, he is not competent to link 
symptoms to an underlying medical disability that is itself 
not perceptible to a lay party.  Thus, he can not well ground 
his claim based upon continuity of symptoms.  Savage, supra.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced.  
Bernard and Meyer, supra.  

Sinus Disorder

Factual Background

Service medical records show that the veteran was treated for 
acute maxillary sinusitis in April 1967, and chronic post-
nasal drip, with excessive smoking, in July 1967.  Service 
medical records submitted by the veteran show that it was 
noted in November 1977 that the veteran had been to sick call 
on numerous occasions for "sinus condition" and chest 
congestion, with no relief by available medication.  It was 
noted that the veteran had been told that his symptomatology 
was associated with smoking.  Evaluation later in November 
noted that X-ray studies showed both antra occluded by a 
generalized hypertrophic infection.  The posterior ethmoid 
was partly affected, and the upper nasal cavities were poorly 
ventilated.  The diagnosis was URTI (upper respiratory 
infection)/sinus.  In mid November 1977 it was reported that 
the veteran had seen a private doctor who diagnosed nasal 
polyps.  Subsequent evaluation reported "nasal polyps 
seen."  A December 1977 impression, after a sinus series, 
was bilateral maxillary sinusitis.  

Physical examinations in May 1987, and June 1988, for 
enlistment purposes, and separation examination in October 
1992, showed no sinus disorder, and the veteran denied having 
or having had sinusitis.

VA ENT (ear, nose, and throat) examination in March 1994 
noted a history of nasal polyps and recurrent sinus 
infections, 1 to 2 times a year.  There was also a history of 
nasal trauma 20 years before.  The veteran's complaints 
included nasal obstruction and facial pressure, and right 
sided obstruction.  Examination showed deviation to the 
right, and a 2-mm (millimeter) perforation above the 
maxillary crest.  The middle meati were positive for polyps.  
The paranasal sinuses were not tender and had no bony 
changes.  The examination was otherwise normal.  The 
diagnoses were nasal polyposis; septal perforation, septal 
obstruction of nasal cavity; and recurrent sinusitis.

VA ENT examination was again performed in August 1997.  It 
was noted that the veteran had a history of polyposis noted 
during fiber optic examination 2 years before.  His 
complaints included nasal obstruction, right greater than 
left, intermittent purulent drainage and purulent rhinorrhea.  
He had a positive history of tobacco abuse.  Objective 
findings included deviated septum towards the right with a 
small septal perforation.  The inferior turbinate was mildly 
hypertrophied.  There was no evidence of polyps noted on 
anterior rhinoscopy.  The middle turbinate was slightly 
injected.  CT (computed tomography) images of the paranasal 
sinuses demonstrated normal aeration of the paranasal 
sinuses.  The impression was essentially negative CT of the 
paranasal sinuses.  The diagnoses were nasal septum 
deviation; nasal septal perforation; and history of nasal 
polyposis.  

Analysis

The veteran did have some sinus problems in service, 
including diagnosis of sinusitis, which satisfies the second 
element of a well-grounded claim.  The question is whether he 
currently has a chronic sinus disorder (first element), and 
if so, if there is medical evidence of a nexus to service 
(third element).  

The examinations in service in 1987, 1988 and 1992 did not 
reveal any chronic sinus disorder.  VA examination in 1994 
reportedly did not show current sinusitis, although a 
diagnosis of recurrent sinusitis was provided.  The August 
1997 examination did not show a chronic sinus disorder, or 
diagnosis of a sinus disorder.  He has not submitted any 
medical evidence showing that he has a chronic sinus 
disorder, and the veteran himself is not shown to possess the 
medical expertise to determine the etiology of his various 
medical symptoms or their relationship to service, and his 
claims of medical causation are of limited probative value.  
Espiritu, supra.  

In regard to the reported nasal polyps (an inflammatory or 
allergic polyp), reportedly seen in 1977 and again on VA 
examination in 1994, polyposis was not found on VA 
examination in 1997, and was noted by history only.  In any 
event there is no competent evidence of polyps in service, 
and the veteran would not be competent to diagnose that 
condition in himself.  There is competent evidence of nasal 
polyps since the veteran submitted his claim for benefits, 
and hence competent evidence of current disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  However, in 
the absence of competent evidence of polyps in service or of 
a nexus between current disability and service, the claim for 
service connection based on polyps is not well grounded.

Similarly, VA outpatient treatment records dated in May 1994 
show findings of rhinitis.  However, there is no competent 
evidence of rhinitis in service or of a nexus between current 
rhinitis and service.

The Board also notes that the veteran has been found on 
recent examinations to have a deviated nasal septum.  On the 
VA examination in the March 1994, he reported nasal trauma 20 
years earlier.  That history places the injury within 
service.  However, there is no competent evidence of a nexus 
between the trauma and the current deviated nasal septum.  

Since there is no evidence of a nexus between any current 
sinus disorder and service, the claim is not well grounded 
and the claim must be denied.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced.  
Bernard and Meyer, supra.  


ORDER

Service connection for arthritis of the left shoulder, 
arthritis/bursitis of the left knee, a right knee disorder, 
or a chronic sinus disorder including polyps, is denied.


REMAND

As noted in the introduction to this decision, the veteran 
has submitted a notice of disagreement with RO decisions 
denying entitlement to service connection for hallux valgus 
and residuals of exposure to asbestos.  Accordingly, those 
claims must be remanded to the RO for the issuance of a 
statement of the case.

This claim is remanded for actions as follows:

The RO should adjudicate the issues of 
entitlement to service connection for 
hallux valgus, residuals of exposure to 
asbestos, a wrist disability, and 
arteriosclerosis including right carotid 
artery disease.

If the benefits sought remain denied, the 
RO should issue a statement of the case 
as to the issues of entitlement to 
service connection for hallux valgus and 
residuals of exposure to asbestos.  It 
the veteran submits a notice of 
disagreement with regard to a denial of 
service connection for a wrist disability 
or arteriosclerosis including carotid 
artery disease, a statement of the case 
should also be issued as to those issues.  
The veteran should be informed of the 
steps necessary to perfect an appeal as 
to the issues considered in the statement 
of the case.

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


Thereafter, if a valid substantive appeal has been submitted, 
the case should be returned to the Board for consideration of 
those issues for which an appeal has been perfected.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

